Citation Nr: 1120975	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-44 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to September 1961, and from April 1966 to January 1972.  The Veteran is deceased and the appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for prostate cancer for accrued benefits purposes, and new and material evidence for diabetes mellitus for accrued benefits purposes, may have been raised by the record in the appellant's March 2009 claim.  In this regard, the Board notes that the RO denied entitlement to service connection for prostate cancer and denied the Veteran's application to reopen his diabetes mellitus claim in an August 2008 rating decision.  The Veteran passed away in December 2008.  The appellant then filed her claim for entitlement to service connection for cause of the Veteran's death in March 2009.  In so doing, she effectively filed a claim of entitlement to service connection for diabetes mellitus and prostate cancer for the purpose of establishing entitlement to accrued benefits.  The March 2009 claim form, however, did not provide the appellant's financial information and marked such sections with "DIC ONLY."  The Board therefore finds that the appellant did not intend to file a claim for death pension benefits.  However, since this notation was made only with respect to the financial sections of the claim form, it is unclear whether the appellant wished to claim only service connection for cause of the Veteran's death, or whether the application should also be construed as a claim for accrued benefits.  The RO should therefore clarify with the appellant whether she intended to apply for accrued benefits and, if so, the RO should take appropriate action with respect to such claims. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development is necessary on the claim, including pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

Initially, the Board observes that the Veteran's terminal hospital records have not been associated with the claims file.  His death certificate reflects that he was an inpatient at Sacred Heart Hospital at the time of his death.  Although records from this hospital are of record, the most recent records date to May 2007, over a year prior to the Veteran's death. Thus, the RO should attempt to obtain the terminal records from the above hospital.

Next, the Board notes that the Court of Appeals for Veterans Claims (Court) issued a decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held that, specific to a claim for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

In this case, the appellant was provided a notice letter dated in March 2009 regarding DIC, death pension, and accrued benefits claims.  And while the letter provided some of the information required by Hupp, the letter did not provide the detailed information specifically set forth in that case.  Thus, proper notice should be provided on remand.  The RO should then attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

In addition, the Board notes that the Veteran passed away in December 2008.  The certificate of death lists the immediate cause of death as congestive heart failure, acute myocardial infarction, and atherosclerotic cardiovascular disease.  Other significant conditions contributing to death, but not resulting in the underlying cause were listed as prior cerebrovascular accident, type 2 diabetes mellitus, and prostate cancer.  No autopsy was performed.  At the time of his death, service connection was in effect for bilateral hearing loss, evaluated as 60 percent disabling, and tinnitus, evaluated as 10 percent disabling.  

The appellant contends that the Veteran's diabetes mellitus and prostate cancer are secondary to Agent Orange exposure in service.  Specifically, the appellant reports that the Veteran was sent to Vietnam from Thailand on two separate occasions on temporary duty (TDY) to purchase food and other supplies.  The appellant also contends that Agent Orange was used on the perimeter of the base he was assigned to in Thailand.  She contends that the Veteran's death was due to complications from type II diabetes mellitus and prostate cancer.  The Veteran's service records, however, do not indicate that the Veteran had service in the Republic of Vietnam or that he was exposed to Agent Orange during his service in Thailand.  On remand, the appellant should be afforded an opportunity to provide additional evidence that may support her contention that the Veteran was exposed to Agent Orange.  If such evidence is received, the appellant should be provided a VA medical opinion in order to help in adjudicating this case.  

Here, the Board notes that the death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. §3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. §3.312(b).  Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. I t is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. §3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. 38 C.F.R. §3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. §3.312(c)(3).

Lastly, the Board notes that under 38 U.S.C.A. § 5121, a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In this case, the RO in an August 2008 rating decision, denied entitlement to service connection for prostate cancer and denied the Veteran's application to reopen his diabetes mellitus claim.  The Veteran passed away in December 2008, and the appellant filed her claim for entitlement to service connection for cause of the Veteran's death in March 2009.  In so doing, she effectively filed a claim of entitlement to service connection for diabetes mellitus and prostate cancer for the purpose of establishing entitlement to accrued benefits.  These issues have been referred to the AOJ for clarification and appropriate disposition. 

In addition, as these issues could affect the claim for service connection for the cause of the Veteran's death, the Board finds that the claims are inextricably intertwined and a Board decision on the latter claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The AOJ should clarify with the appellant and should adjudicate, as appropriate, the claims of entitlement to service connection for prostate cancer for accrued benefits purposes and new and material evidence for diabetes mellitus for accrued benefits purposes.  If a determination is adverse to the appellant, she and her representative should be provided written notice of the adverse action and her right to appeal.

2. The AOJ should send the appellant corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that provides: (1) a statement of the conditions, if any, for which the Veteran was service- connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The notice letter should be sufficiently "tailored" and must respond to the particulars of the application submitted, as outlined by the Court in Hupp.

3. The AOJ should assist the appellant in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  Specifically, the RO should attempt to obtain the hospital records from Sacred Heart Hospital dating from May 2007 through December 2008.

4. If additional evidence is submitted tending to indicate that the Veteran was exposed to Agent Orange in service, as appropriate, the RO should forward the claims file to a VA physician to provide an adequate opinion regarding the connection between the Veteran's service-connected conditions and his death. The claims folder and a copy of this remand must be made available to and reviewed by the physician in connection with formulating the opinion.  

The physician should provide an opinion as to whether it is more likely, less likely, or at least as likely as not that any of the Veteran's service-connected conditions contributed to his death.  (The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the physician's expert opinion, it is as medically sound to find in favor of the physician's conclusion as to find against it). The physician should also describe the extent to which the Veteran's prostate cancer and/or diabetes mellitus contributed to the cause of his death, including death from congestive heart failure, acute myocardial infarction, and atherosclerotic cardiovascular disease.  The physician should then state whether prostate cancer and/or diabetes mellitus, or any service-connected disability, contributed substantially or materially to the Veteran's death, combined to cause his death, or aided and lent assistance to the production of death. The physician should also state whether, even assuming that the congestive heart failure, acute myocardial infarction, and atherosclerotic cardiovascular disease, that were the primary cause of death, were so overwhelming that eventual death could be anticipated irrespective of the prostate cancer or diabetes mellitus, was the prostate cancer and/or diabetes mellitus of such severity as to have had a material influence in accelerating death.  The physician should then provide a rationale for the opinion, and make reference to all relevant medical records which support this rationale.

5. Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


